Citation Nr: 1032859	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbosacral strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing loss.

3.  Entitlement an evaluation in excess of 10 percent for 
pseudofolliculitis barbae. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.W.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2005 and November 2005 rating decisions of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In an 
August 2009 rating decision, the RO increased the Veteran's 
evaluation for pseudofolliculitis barbae from 0 percent to 10 
percent effective as of June 15, 2005, the date of the claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 2005 rating decision, the RO denied service 
connection for a lumbosacral strain and for bilateral hearing 
loss.

2.  The Veteran's Reserve treatment records were associated with 
the claims file in August 2005.

3.  The competent and probative evidence of record preponderates 
against a finding that a lumbosacral strain is related to the 
Veteran's period of active service, and arthritis is not shown to 
have been manifested either in service or within one year after 
separation from service.

4.  Giving the benefit of the doubt to the Veteran, his 
pseudofolliculitis barbae is characterized by the use of systemic 
therapy such as corticosteroids for a total duration of six weeks 
or more, but not constantly, during the past 12 month period.  


CONCLUSIONS OF LAW

1.  The Veteran's currently claimed low back disability was not 
incurred in or aggravated by active service, nor may arthritis be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 3.307, 3.309 (2009).  

2.  The criteria for an evaluation 30 percent, and no greater, 
for pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.20, Diagnostic Codes (DCs) 7899-7806 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In June 2004 and July 2005 VA sent the Veteran letters informing 
him of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letters informed the Veteran that VA would assist him 
in obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the rating decisions, SOC, and SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional periods to submit more evidence.  It 
appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the April 2006 letter which VA sent to the Veteran. 

The RO did not afford the Veteran a VA examination for his 
lumbosacral strain on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  In 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 38 
C.F.R. § 3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with an 
in-service event.  While the Veteran had been diagnosed with a 
lumbosacral strain, there is no indication that it is associated 
with an in-service event, as discussed below in detail.  
Therefore, the Board finds that the evidence of record does not 
trigger the necessity of an examination in order to decide the 
claim on the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

 II.  Relevant Law, Factual Background and Analysis

A.  Service Connection for a Lumbosacral Strain

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009).  Service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. 
West, 12 Vet. App. 498, 253 (1999) (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit has stated that competent medical evidence is not 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as diabetes arthritis, become manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309(a) (2009).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In a May 2005 rating decision, the RO denied service connection 
for a lumbosacral strain and bilateral hearing loss.  At the time 
of the rating decision, the Veteran's service treatment records 
(STRs) had not been associated with the claims file.  In August 
2005, the RO received the Veteran's treatment records from his 
Reserve service.

If relevant service department records are associated with the 
claims file at any time after VA issues a decision on a claim, VA 
will reconsider the previous claim, notwithstanding the 
requirements that new and material evidence be submitted.  
38 C.F.R. § 3.156(c)(1) (2009).   Relevant service department 
records include service records related to a claimed in-service 
event, injury or disease.  See 38 C.F.R. § 3.156(c)(1)(i).  If 
service connection is eventually granted, reconsideration of a 
claim under this section preserves an effective date of the date 
entitlement arose or the date VA received the previously decided 
claim, whichever is later.  See 38 C.F.R. § 3.156(c)(3).

Since the record shows that the Reserve treatment records are 
relevant service department records under 38 C.F.R. § 3.156(c)(1) 
that were associated with the claims file after the previous 
denial of service connection, the previous decision must be 
reconsidered.  See 38 C.F.R. § 3.156(c).

The record indicates that the records for the Veteran's prior 
claims have been lost.  In the absence of the presumed destroyed 
records, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-doubt 
rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Treatment records from the Veteran's reserve service indicates 
that in September 1984 he indicated having never had recurrent 
back pain.  On examination, his spine was found to be normal.  

June 2004 VA treatment records indicate that the Veteran was 
diagnosed with a herniated disc in his low back in 1987 or 1988.  
He had had a blunt injury while lifting mail in his job at the 
Post Office.  Prior to that he had a muscle strain from changing 
tires in the military.  The Veteran had seen a chiropractor and 
had traction treatment.  His back was aggravated by exertion and 
bending forward.  The pain radiated anteriorly to the left leg 
and was relieved with rest.  

At June 2005 VA treatment it was noted that X-rays showed 
degenerative joint disease in the low back.  August 2005 VA 
treatment notes indicate that the Veteran first injured his back 
while changing a tire on a two ton truck while serving in the 
Army in the late 1970s and then injured it again working at the 
Post Office.  The Veteran reported in August 2005 that he had had 
back pain for 15 years.  He was taking medication with moderate 
relief and used heating pads when the pain was severe.  February 
2007 VA treatment notes indicate that the Veteran had chronic low 
back pain with lower lumbar degenerative joint disease.  The 
Veteran complained of back pain at October 2007 VA treatment 
after falling off of a chair he was standing on.  The Veteran was 
told that he needed two days to recover before going back to work 
and that he should take medication and use a heating pad.

The Veteran testified at an August 2008 Decision Review Officer 
(DRO) hearing that he was originally treated for his low back at 
Fort Polk.  He indicated that he had had ongoing problems and 
that he had been treated on and off beginning in 1995.  At the 
June 2010 hearing the Veteran testified that during his active 
service he strained his back changing a tire on a "deuce and a 
half" truck.  He further testified that he went to sick call, 
where he was told that he had strained his back, was given a 
muscle relaxer, and was told to stay in his bunk for three days.  
During his service he did not receive any further treatment for 
his back.  The Veteran indicated that he was to receive physical 
therapy for his back in 1983 in Queens but since it was far from 
where he was living and his back was not really affecting him at 
that time he did not go.  He further testified that he said that 
he did not have any back problems during his reserve service 
because he wanted to get the job.  The Veteran also indicated 
that his back was not really bothering him until he reinjured it 
while working at the Post Office around 1986 while lifting heavy 
boxes.

In reviewing the claim, the Board notes that the evidence 
indicates that the Veteran did not seek treatment for his back 
until after his injury while working at the Post Office.  In this 
regard, evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the Veteran 
indicated that he was not truthful on the 1984 medical history 
report for his reserve service, his spine was found to be normal 
on examination.  Furthermore, by his own testimony the Veteran 
did not go to treatment in 1983 because of the distance, and his 
back did not really bother him until he injured it while working 
at the Post Office.  Overall, the Board finds that the 
preponderance of the evidence indicates that the Veteran injured 
his back while working at the Post Office and that therefore his 
lumbosacral strain is not related to his active service or active 
duty training.

We recognize the sincerity of the arguments advanced by the 
Veteran that his lumbosacral strain is service connected.  
However, the resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  However, 
a lumbosacral strain requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of service 
connection for a lumbosacral strain, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Entitlement to an Increased Evaluation for Pseudofolliculitis 
Barbae

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently has a 10 percent evaluation for his 
pseudofolliculitis barbae.  In an August 2009 rating decision, 
the RO assigned the 10 percent evaluation under Diagnostic Code 
7899-7800.  Diagnostic Code 7800 provides ratings for 
disfigurement of the head, face, or neck.  Note (1) to Diagnostic 
Code 7800 provides that the 8 characteristics of disfigurement, 
for purposes of rating under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the widest 
part.
Surface contour of scar is elevated or depressed on palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue is missing in an area exceeding six square 
inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Diagnostic Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, face, 
or neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin disorder of 
the head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, is rated 50 percent disabling.  
A skin disorder of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry of 
three or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement, is 
rated 80 percent disabling. 

Also relevant is Note (3), which provides that un-retouched color 
photographs are to be taken into consideration when rating under 
these criteria.  Note (5) provides that the characteristic(s) of 
disfigurement may be caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation need 
not be caused by a single scar in order to assign that 
evaluation.  38 C.F.R. § 4.118.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent 
evaluation is warranted when there is at least 5 percent, but 
less than 20 percent of the entire body involved, or; at least 5 
percent, but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than 6 weeks during the past 12 month period.  A 30 percent 
evaluation requires 20 to 40 percent of the entire body involved 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of 6 weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent 
evaluation requires more than 40 percent of the entire body 
involved or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required during 
the past 12 month period.  See 38 C.F.R. 4.118 (2009).

The Board notes that Diagnostic Code 7800 was amended on October 
23, 2008, during the pendency of this claim.  The relevant change 
for this claim was the addition of Note (5).  38 C.F.R. § 4.118, 
DC 7800 (2009), DC 7800 (2007).  Generally, in a claim for an 
increased rating, where the rating criteria are amended during 
the course of an appeal, the Board considers both the former and 
current schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be made 
effective before the effective date of the change. See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 
2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
However, when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Reviewing the evidence of record, March 2005 VA treatment records 
indicate that the Veteran had had a rash on his back for four to 
five months.  The Veteran had a VA examination for skin diseases 
in August 2005.  He reported that he develops irritated bumps if 
he shaves every day.  The Veteran indicated that he was not using 
treatment at that time and he managed his pseudofolliculitis 
barbae with the avoidance of close shaves.  On examination there 
were 15 to 20 firm hyper-pigmented papules distributed within the 
beard area, predominantly at the chin and neck.  The Veteran was 
diagnosed with pseudofolliculitis barbae.  

November 2005 VA dermatology treatment notes indicate that the 
Veteran complained of acne breakouts that had been going on since 
adolescence.  On examination the mid-chest and upper back had 
papulopustules and nodules.  The Veteran was prescribed 
Doxycycline, Clindamycin, and an acne wash.  

At an August 2006 VA examination for skin diseases, the Veteran 
again reported that he was not using treatment, and he managed 
his condition with the avoidance of close shaves.  He complained 
of recurrent breakouts on the chest and back that were itchy and 
left dark marks.  It was noted that in the past the Veteran had 
used topical treatments, possibly steroids, for his face.  He had 
also used numerous antibiotics, but had not used either treatment 
in the past 12 months.  On examination there were hyper-pigmented 
papules on the beard and superficial pustules, which were 
approximately five percent of the body surface area and 45 
percent of the exposed face and neck.  There were also two hyper-
pigmented macules and pustules on the chest and back involving 30 
percent of the body surface area.  The examiner diagnosed the 
Veteran with pseudofolliculitis barbae and acne/folliculitis.  
 
The Veteran testified at the DRO hearing in August 2008 that his 
pseudofolliculitis barbae causes pain during flare-ups that he 
rated as a 10 out of 10.  He was only able to shave every four 
days and the flare-ups took six days to clear up.

In February 2009 the Veteran had a VA examination for his skin.  
The Veteran indicated that he sometimes used over the counter 
hydrocortisone cream.  He had last used the cream a month before, 
and sometimes it made his condition worse.  The Veteran had not 
had treatment in the prior 12 months.  Less than five percent of 
his head, face and neck and less than five percent of his total 
body area were affected.  There were a few hyper-pigmented 
papules in the beard area without pustular.  

The Veteran testified at the June 2010 hearing that oral 
medications had not helped and that he used a corticosteroid 
cream.  He stated that he did not use the cream everyday because 
of its medicinal smell, and he indicated that it did not help 
that much.  Ms. W testified that the Veteran continuously had 
problems due to pseudofolliculitis barbae.

The Board notes that the August 2006 VA examiner found that 45 
percent of the exposed face and neck and 30 percent of the body 
surface area were affected.  This would qualify the Veteran for a 
30 percent evaluation because 20 to 40 percent of the entire body 
was affected.  He did not qualify for a 60 percent evaluation, 
the next highest available, because he did not have more than 40 
percent of the entire body or more than 40 percent of all exposed 
areas affected.  Furthermore, the record did not show constant or 
near-constant systemic therapy such as corticosteroids or other 
immune suppressive drugs to treat the pseudofolliculitis barbae 
in the past 12 month period.  38 C.F.R. § 4.118, DC 7806.

The February 2009 VA examiner found that less than five percent 
of the exposed areas and total body areas were affected.  Based 
on this, the Veteran would not qualify for a 30 percent 
evaluation.  See 38 C.F.R. § 4.118, DC 7806.  However, the 
Veteran indicated some usage of hydrocortisone cream that he had 
not used for the prior month.  It is not clear whether he used it 
for at least six weeks in the prior 12 months, as is required for 
a 30 percent evaluation.  See id.  The Veteran testified that he 
did not use creams more often because of their odor.  

The Board finds that the evidence is in relative equipoise for 
whether the Veteran qualifies for an evaluation in excess of 10 
percent for pseudofolliculitis barbae.  Therefore, giving the 
benefit of doubt to the Veteran, the Board finds that he 
qualifies for an evaluation of 30 percent evaluation, and no 
greater, for pseudofolliculitis barbae under Diagnostic Code 
7806.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  He cannot 
qualify for a 50 percent evaluation, the next highest available 
under Diagnostic Code 7800, at any time during the claims period 
because the record does not show visible or palpable tissue loss 
and either gross distortion or asymmetry of two features of 
paired sets of features or four or five characteristics of 
disfigurement.  38 C.F.R. § 4.118, DC 7800 (2009), DC 7800 
(2007).

In light of the holding in Hart, supra, the Board has considered 
whether the Veteran is entitled to "staged" ratings for his 
service-connected pseudofolliculitis barbae, as the Court 
indicated can be done in this type of case.  Based upon the 
record, we find that at no time during the claims period has the 
disability on appeal been more disabling than as currently rated 
under the present decision of the Board. 

Given the Veteran's complaints associated with employment, the 
Board has also considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects 
that the Veteran has not required frequent hospitalization for 
the disability, and that the manifestations of the disability are 
not in excess of those contemplated by the assigned rating.  
Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned ratings.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Service connection for a lumbosacral strain is denied.

An evaluation of 30 percent, and no greater, for 
pseudofolliculitis barbae, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



REMAND

The record shows that the Reserve treatment records were 
associated with the claims file after the previous denial of 
service connection for bilateral hearing loss.  Since the Reserve 
treatment records are relevant service department records under 
38 C.F.R. § 3.156(c)(1), the previously denied claim must be 
reconsidered.  See 38 C.F.R. § 3.156(c).  

The Veteran indicated on his September 1984 medical history 
report for his reserve service that he had had hearing loss.  On 
the audiological evaluation in September 1984, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
55
60
55
55
55

At June 2004 VA primary care the Veteran was noted to have left 
ear hearing loss that was noticed in 1979.  The Veteran had a VA 
audiology examination in August 2004.  He complained of left 
sided hearing loss for the past 26 years.  Test results indicated 
normal hearing and middle ear function in the right ear and 
profound sensorineural hearing loss in the left ear with normal 
middle ear compliance, an absence of acoustic ear reflexes, and 
negative pure tone Stenger testing.  No opinion was offered as to 
the etiology of the hearing loss.

In September 2005 the Veteran had a VA otolaryngology evaluation 
due to asymmetric hearing loss since 1978.  The hearing in the 
left ear had been gradually decreasing since then.  An MRI was 
normal.

At the August 2008 DRO hearing, the Veteran testified that he 
first noticed the left ear hearing loss when he was at Fort Polk.  
He indicated that he was tested and told that he had hearing 
loss.  The Veteran testified at the June 2010 hearing that he was 
exposed to noise from generators during his service for about 18 
months and that hearing protection was not used.  He further 
testified that he had to stop working in his job as a debt 
collector because of difficulty hearing.  Ms. W testified that 
the Veteran often has to ask people to repeat themselves and that 
he watched television with the volume turned up.

The Board believes that an examination is needed in order to 
decide the claim.  Specifically, audiology results must  be 
obtained, and an opinion is needed in order to ascertain whether 
there is a nexus between his currently diagnosed hearing loss and 
his active service.  In McClendon v. Nicholson, supra, the Court 
of Appeals for Veterans Claims reviewed the criteria for 
determining when a VA examination is required by applicable 
regulation, and how the Board applies 38 C.F.R. § 3.159(c).  As 
noted, the salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an in-
service event, injury, or disease; and indication that the 
current disability may be associated with an in-service event.  
In the present case, there is evidence of current hearing loss, 
which the Veteran alleges is due to acoustic trauma from his 
active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Request that the Veteran provide sufficient 
information, and, if necessary, signed 
authorization, to enable the RO to obtain any 
additional evidence not of record which pertains to 
the claim for service connection for bilateral 
hearing loss.  The RO should also invite the Veteran 
to submit all pertinent evidence in his possession, 
and explain the type of evidence that is his 
ultimate responsibility to submit.

2.  Afford the Veteran an examination for 
bilateral hearing loss.  The claims folder, 
to include the service treatment records of 
record, must be made available to the 
examiner for review in conjunction with the 
examination, and the examiner must indicate 
in the examination report that the claims 
folder was so reviewed.

a.  All appropriate tests and studies and/or 
consultation(s) should be accomplished (with 
all findings made available to the examiner 
prior to the completion of his or her report), 
and all clinical findings should be reported in 
detail.

b.  The examiner should specifically state 
whether the Veteran's hearing loss is at least 
as likely as not (i.e., to at least a 50-50 
degree of probability) causally or 
etiologically related to his active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 50 
percent probability), with the rationale for 
any such conclusion set out in the report.

c.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

3.  Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for bilateral 
hearing loss.  If the benefits sought on appeal 
remain denied, the Veteran and his representative 
should be provided with a supplemental statement of 
the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


